FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DALE W. DUGGER,                                  No. 11-16432

               Petitioner - Appellant,           D.C. No. 2:07-cv-02674-BJR

  v.
                                                 MEMORANDUM *
EDMUND G. BROWN, Jr., California
Attorney General; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                 Barbara Jacobs Rothstein, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Dale W. Dugger appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dugger contends that the state trial court deprived him of his Sixth and

Fourteenth Amendment right to present a defense when it precluded testimony,

pursuant to California Evidence Code § 352, related to the reputation of the law

enforcement rangers who arrested him.

      Contrary to Dugger’s contention, the record reflects that the California Court

of Appeal, which rendered the last reasoned state court decision in this case,

addressed Dugger’s federal constitutional claim. Accordingly, we do not review

Dugger’s claim de novo, as we would if the state court had clearly indicated that it

had not reached the merits of his claim. See Murdoch v. Castro, 609 F.3d 983, 990

n.6 (9th Cir. 2010) (en banc).

      Dugger is not entitled to habeas relief based on the trial court’s exclusion of

reputation testimony because Dugger cannot maintain that the discretionary

exclusion of this testimony warrants federal habeas relief under clearly established

federal law. See Moses v. Payne, 555 F.3d 742, 757-60 (9th Cir. 2009).

The Supreme Court has not established “a controlling legal standard” to evaluate

discretionary decisions involving such evidence. See id. at 758-59 (internal

quotation marks and citation omitted).

      AFFIRMED.




                                          2                                      11-16432